—In a condemnation proceeding, the claimants appeal from an order of the Supreme Court, Westchester County (Rosato, J.), entered July 11, 2001, which denied their motion to direct the condemnor Village of Port Chester to make advance payments.
Ordered that the order is affirmed, with costs.
The Eminent Domain Procedure Law provides no specific time requirement for advance payments to be made. Therefore, since the claimants offered no proof that the condemnor was not complying with EDPL 301 and 303, and since the condem*511nor acknowledged its obligation to make advance payments and has begun to do so, the motion to direct the condemnor to make advance payments was properly denied. Ritter, J.P., Feuerstein, Luciano and Adams, JJ., concur.